Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), dated effective as of June 1,
2020, is by and among DNOW L.P., a Delaware limited partnership (the “Company”),
NOW Inc., a Delaware corporation (“NOW”), and Mark Johnson (the “Executive”).

WITNESSETH:

WHEREAS, the Board of Directors of NOW (the “Board”) has previously determined
that it is in the best interests of NOW and its stockholders to retain the
Executive and to induce the employment of the Executive for the long term
benefit of NOW, its shareholders and its affiliated companies, including the
Company;

WHEREAS, the Company wishes to employ the Executive pursuant to this Agreement
and the Executive desires to accept employment with the Company pursuant to the
terms contained herein; and

WHEREAS, to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.    EMPLOYMENT.

(a)    The Executive agrees to be employed by the Company subject to the terms
and conditions of this Agreement during the Employment Period (as defined
below). As used in this Agreement, the term “affiliated companies” shall include
any company controlled by, controlling or under common control with the Company,
and the Company’s predecessors, parents, subsidiaries, divisions, and other
affiliated companies.

(b)    The “Employment Period” shall mean the period commencing on the date
hereof and ending on the first (1st) anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless previously
terminated, the Employment Period shall be automatically extended so as to
terminate one year after such Renewal Date, unless at least sixty (60) days
prior to the Renewal Date the Company shall give notice to the Executive that
the Contract Period shall not be so extended. If this Agreement has been
automatically extended, the term “date hereof” as used within the phrase “in
effect as of the date hereof” or other similarly constructed phrases, any of
which are used in this Agreement to describe the nature and scope of the
Executive’s duties and compensation as of the date of this Agreement, shall be
revised to read as “most recent Renewal Date”.

2.    TERMS OF EMPLOYMENT.

(a)    Position and Duties.

(i)    During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements, authority, duties and
responsibilities) shall be substantially similar to that in effect as of the
date hereof and (B) the Executive’s services shall be performed at the

 

Page | 1



--------------------------------------------------------------------------------

location where the Executive was employed immediately preceding the date hereof
or any office or location less than fifty (50) miles from such location;
provided, however, that travel will be required as is necessary for the
Executive to perform the Executive’s duties to the Company.

(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
the Executive’s full time, skill and attention to the business and affairs of
the Company and, to the extent necessary to discharge the responsibilities
assigned to the Executive hereunder, to use the Executive’s reasonable best
efforts to perform faithfully and efficiently such responsibilities. During the
Employment Period it shall not be a violation of this Agreement for the
Executive to (A) serve on corporate, civic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.

(b)    Compensation.

(i)    Annual Base Salary. During the Employment Period, the Executive shall
receive an annual base salary equal to the current base salary being received by
the Executive (“Annual Base Salary”), which shall be paid in accordance with the
Company’s standard payroll practice. During the Employment Period, the Annual
Base Salary shall be reviewed no more than twelve (12) months after the last
salary increase awarded to the Executive prior to the date hereof and thereafter
at least annually; provided, however, that an increase to the Annual Base Salary
shall not necessarily be awarded as a result of such review. Any increase to the
Annual Base Salary is in the sole discretion of the Company and the Board and
there is no guarantee that the Annual Base Salary will be increased during the
Employment Period. Any increase in Annual Base Salary may not serve to limit or
reduce any other obligation to the Executive under this Agreement. Annual Base
Salary shall not be reduced after any increase without the express written
consent of the Executive. However, notwithstanding anything to contrary herein,
the Executive’s Annual Base Salary may be decreased during the Employment Period
as part of an across-the-board salary reduction that applies in the same manner
to all similar level executives. The term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as so increased.

(ii)    Annual Bonus. The Executive shall be eligible for an annual bonus (the
“Annual Bonus”) for each fiscal year ending during the Employment Period on the
same basis as other executive officers under the Company’s then current Annual
Incentive Plan (or such other name as may be adopted for the plan or its
successor), which shall be payable in accordance with the terms of such plan.
Annual Bonuses are awarded in the sole discretion of the Company and the Board
and there is no guarantee that Executive will receive Annual Bonuses during the
Employment Period.

(iii)    Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be entitled to participate in all incentive, stock option,
savings and retirement plans, practices, policies and programs applicable
generally to the Executive’s peer executives of the Company in effect from time
to time.

(iv)    Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible to
participate in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company

 

Page | 2



--------------------------------------------------------------------------------

(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to the
Executive’s peer executives of the Company in effect from time to time.

(v)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable, business-related expenses
incurred by the Executive in accordance with the policies, practices and
procedures of the Company in effect from time to time.

Any reimbursement of expenses required under this paragraph shall be made by the
Company upon or as soon as practicable following receipt of supporting
documentation reasonably satisfactory to the Company (but in any event not later
than the close of the Executive’s taxable year following the taxable year in
which the fee, disbursement, cost or expense is incurred by the Executive);
provided, however, that, upon the Executive’s termination of employment with the
Company, in no event shall any additional reimbursement be made prior to the
date that is six months after the date of the Executive’s termination of
employment to the extent such payment delay is required under
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”). In no event shall any reimbursement be made to the Executive for such
expenses and fees incurred after the later of (1) the tenth anniversary of the
date of the Executive’s death or (2) the date that is ten years after the date
of the Executive’s termination of employment with the Company.

(vi)    Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits (including, without limitation, financial planning
services, payment of club dues, a car allowance or use of an automobile and
payment of related expenses, as appropriate) in accordance with the plans,
practices, programs and policies of the Company in effect from time to time.

(vii)    Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the plans, policies, programs and practices
of the Company in effect from time to time.

3.    TERMINATION OF EMPLOYMENT.

(a)    Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that a Disability of the Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), it may give to the Executive written notice in accordance with
Section 14(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective thirty (30) days after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that within the thirty
(30) day period after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for one hundred eighty (180) calendar days
as a result of incapacity due to mental or physical illness which is determined
to be total and permanent by a physician selected by the Company or its
insurers. This provision does not modify or affect any other rights Executive
may have under the Americans with Disabilities Act or other applicable laws
regarding any disability Executive may have or develop.

 

Page | 3



--------------------------------------------------------------------------------

(b)    Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

(i)    the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Executive has not substantially performed the Executive’s
duties.

(ii)    the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially injurious to the Company or its affiliates or
their reputations. For purposes of this provision, no act, or failure to act, on
the part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the Company
or its affiliates. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or upon the instructions of
the Chief Executive Officer or of a senior officer of the Company or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Company or its affiliates;

(iii)    any willful acts or omissions involving (1) dishonesty related to the
Executive’s job duties for the Company, (2) breach of the Executive’s fiduciary
duties to the Company or its affiliates, and/or (3) failure of the Executive to
follow the lawful instruction of the Board of the Company;

(iv)    the Executive being convicted of or entering a plea of nolo contendere
to the charge of a felony;

(v)    a material breach of this Agreement by the Executive; or

(vi)    a material breach of the Company’s code of conduct, ethics policies, or
other policies of the Company.

(c)    Good Reason. The Executive may terminate the Executive’s employment
during the Employment Period for Good Reason. For purposes of this Agreement,
“Good Reason” shall mean:

(i)    a material diminution in the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 2(a) of this Agreement, or any other
action by the Company which results in a diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

(ii)    any failure by the Company to comply with any of the provisions of
Section 2(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

(iii)    the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 2(a)(i)(B) hereof;

 

Page | 4



--------------------------------------------------------------------------------

(iv)    any failure by the Company to comply with and satisfy Section 9(c) of
this Agreement; or

(v)    notice by the Company to the Executive that the Company is not extending
or renewing this Agreement.

The Executive must provide written notice to the Company of any event or
condition upon which the Executive intends to rely as the basis for a Good
Reason termination within ninety (90) days of the occurrence of the event or
condition and the Company shall have thirty (30) days following receipt of the
notice to remedy the event or condition and, if so remedied, it will not be a
Good Reason termination of employment.

(d)    Termination without Cause or Good Reason. The Company may terminate the
Executive’s employment without Cause or the Executive may terminate the
Executive’s employment without Good Reason at any time by written notice.

(e)    Notice of Termination. Any termination during the Employment Period by
the Company for Cause, or by the Executive for Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 14(b) of the Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth the general factual circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than 30 days after the giving of such notice). The failure by
the Executive or the Company to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

(f)    Date of Termination. “Date of Termination” shall mean:

(i)    if the Executive’s employment is terminated by the Company for Cause, the
date of receipt of the Notice of Termination or any later date specified
therein, as the case may be;

(ii)    if the Executive’s employment is terminated by the Executive for Good
Reason, thirty (30) days after the Executive’s notice of any event or condition
upon which the Executive intends to rely as the basis for Good Reason if the
Company fails to remedy the event or condition;

(iii)    if the Executive’s employment is terminated by the Company other than
for Cause, death or Disability, the Date of Termination shall be the date on
which the Company notifies the Executive of such termination; and

(iv)    if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.

 

Page | 5



--------------------------------------------------------------------------------

(g)    Deemed Resignation. Upon termination of the Executive’s employment under
this Agreement for any reason, the Executive agrees that the Executive will be
deemed to have voluntarily resigned from all positions that the Executive holds
as an officer or member of the Board (or a committee thereof) of the Company and
any of its affiliates as of the Date of Termination.

For purposes of any payments or provision of benefits under this Agreement, the
Executive shall not be considered to have terminated employment with the Company
unless the Executive incurs a “separation from service” with the Company within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable guidance
issued thereunder.

4.    OBLIGATIONS OF THE COMPANY UPON TERMINATION.

(a)    Good Reason; Other than For Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause, death or Disability, or the Executive shall terminate employment
for Good Reason:

(i)    The Company shall pay to the Executive the sum of (1) Executive’s Annual
Base Salary in effect for the year of Termination (the “Termination Base
Salary”) through the Date of Termination to the extent not already paid and
(2) any accrued vacation pay to the extent not already paid (together, the
“Accrued Obligations”), within six (6) calendar days after the Date of
Termination.

(ii)    The Company shall pay to the Executive in a lump sum in cash within
thirty (30) days after the Executive has signed the general release required by
the Company and all revocation periods for that general release have expired
without revocation the aggregate of the following amounts:

(A)    an amount equal to fifty percent (50%) of Executive’s Termination Base
Salary, and

(B)    an additional amount equal to 2.5 times Executive’s Termination Base
Salary, and

(C)    an amount equal to the maximum amount of employer matching contributions
that could have been credited to the Executive under the Company’s 401(k)
Savings Plan (without regard to any applicable nondiscrimination tests), any
other excess or supplemental retirement plan in which the Executive participates
or any other deferred compensation plan during the twelve (12) month period
immediately preceding the month of the Executive’s Date of Termination, such
amount to be grossed up so that the amount the Executive actually receives after
payment of any federal or state taxes payable thereon equals the amount first
described above.

(D)    No amounts shall be paid or payable to Executive under the Company’s
performance-based incentive plans, including the then current NOW Inc. Annual
Incentive Plan (or such other name as may be adopted for the plan or its
successor), for the year in which the Date of Termination occurs.

(iii)    If the Executive elects to continue group health insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and is
eligible for such coverage, the Company will timely reimburse the Executive for
the costs of the continuing health insurance benefits through COBRA for eighteen
(18) months following the Termination Date. The Executive shall

 

Page | 6



--------------------------------------------------------------------------------

submit notification of the Executive’s payment for COBRA coverage each month to
the Company, and the Company will reimburse the Executive for the COBRA payment
within fifteen (15) calendar days after receipt of proof of each monthly COBRA
payment made by the Executive. If the Executive becomes eligible for
substantially similar health insurance through a new employer, then the
Executive must notify the Company and switch to the new company’s plan instead
of continuing to use COBRA coverage;

(iv)    The Company shall reimburse Executive for all outplacement services
incurred on and prior to the last day of the second calendar year following the
year in which the Date of Termination occurs up to a maximum direct cost to the
Company of up to 15% of the Executive’s Annual Base Salary as of the Date of
Termination. The Company shall reimburse Executive within 30 days after
Executive provides the Company with an invoice (and any supporting documentation
required by the Company) for such outplacement services, but in no event shall
any such reimbursement be made after the last day of the third calendar year
following the year in which the Date of Termination occurs;

(v)    All options to purchase Common Stock held by the Executive pursuant to a
stock option plan on or prior to the Date of Termination shall be governed by
the terms of the option agreement or plan between the Executive, NOW, and/or the
Company; and any restricted stock held by the Executive, not already vested
shall be 100% vested;

(vi)    Any compensation previously deferred by the Executive under a plan
sponsored by the Company (together with any accrued interest or earnings
thereon) shall be distributed at the earliest time permitted by such plan or, if
permitted under the terms of such plan and all applicable laws, statutes or
regulations governing such plans, at such other time as the Executive may elect
under the terms of such plan;

(vii)    To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”);

(viii)    The foregoing payments are intended to compensate the Executive for a
breach of the Company’s obligations and place Executive in substantially the
same position had the employment of the Executive not been so terminated as a
result of a breach by the Company; and

(ix)    No amounts shall be payable to Executive under any bonus plan maintained
by the Company or NOW (or a similar or successor plan) for the year in which the
Date of Termination occurs.

Provided that, notwithstanding anything contained herein to the contrary, in
accordance with Section 409A of the Code, if the Executive is determined by the
Board (or its delegate) to be a “specified employee” (as described in
Section 409A of the Code) for the year in which Executive’s Date of Termination
occurs, any payments or in-kind benefits due hereunder that are not permitted to
be paid or provided on the date(s) specified hereunder without the imposition of
additional taxes, interest and penalties under Section 409A of the Code shall be
paid in a lump sum or provided on the first business day following the six-month
anniversary of the Date of Termination or, if earlier, Executive’s death (the
“409A Payment Date”).

 

Page | 7



--------------------------------------------------------------------------------

(b)    Death. If Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations, fifty percent (50%) of
the Executive’s Termination Base Salary, and the timely payment or provision of
Other Benefits. Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries, as applicable, in a lump sum in cash within six (6) days after
the Date of Termination. Fifty percent (50%) of the Executive’s Termination Base
Salary shall be paid within thirty (30) days after the Date of Termination. With
respect to the provision of Other Benefits, the term Other Benefits as utilized
in this Section 4(b) shall include, without limitation, and the Executive’s
estate and/or beneficiaries shall be entitled to receive, benefits provided
under such plans, programs, practices and policies relating to death benefits,
if any, in effect from time to time.

(c)    Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations, fifty percent (50%) of the Executive’s Base Salary, and
the timely payment or provision of Other Benefits. Accrued Obligations shall be
paid to the Executive in a lump sum in cash within six (6) days after the Date
of Termination. Fifty percent (50%) of the Executive’s Termination Base Salary
shall be paid within thirty (30) days after the Date of Termination. With
respect to the provision of Other Benefits, the term Other Benefits as utilized
in this Section 4(c) shall include, without limitation, and the Executive shall
be entitled after the Disability Effective Date to receive, disability and other
benefits generally provided by the Company to the Executive’s disabled peer
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, in effect from time to
time.

(d)    Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than the
obligation to pay to the Executive (x) the Accrued Obligations, (y) the amount
of any compensation previously deferred by the Executive, and (z) Other
Benefits, in each case to the extent theretofore unpaid. If the Executive
voluntarily terminates employment during the Employment Period, excluding a
termination for Good Reason, this Agreement shall terminate without further
obligations to the Executive, other than for Accrued Obligations and the timely
payment or provision of Other Benefits. In such case, all Accrued Obligations
shall be paid to the Executive in a lump sum in cash within six (6) days after
the Date of Termination and Other Benefits will be subject to such other options
or restrictions as provided by law.

(e)    Total Compensation. The Company and its affiliates have no liability or
obligation to the Executive for compensation (including wages, salary, bonuses,
or benefits) pursuant to this Agreement, the Executive’s employment with the
Company, or termination of employment under this Agreement, except as
specifically set forth in this Agreement. Additionally, the Executive
acknowledges and agrees that, upon termination, the Executive will not be
entitled to any other benefits or severance not specified in this Agreement.

5.    OTHER RIGHTS.

Except as provided herein, nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company

 

Page | 8



--------------------------------------------------------------------------------

or any of its affiliated companies and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company or any of its affiliated
companies. Except as provided herein, amounts which are vested benefits or which
the Executive is otherwise entitled to receive under any plan, policy, practice
or program of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement. It is expressly agreed by the Executive that he or she shall have no
right to receive, and hereby waives any entitlement to, any severance pay or
similar benefit under any other plan, policy, practice or program of the
Company. The Executive also agrees that to the extent he or she may be eligible
for any severance pay or similar benefit under any laws providing for severance
or termination benefits, such other severance pay or similar benefit shall be
coordinated with the benefits owed hereunder, such that the Executive shall not
receive duplicate benefits.

6.    FULL SETTLEMENT.

(a)    No Mitigation Required. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment.

(b)    Conditions to Receiving Post-Employment Payments Specified in this
Agreement. All payments made and benefits given under this Agreement, except for
the Accrued Obligations, are conditioned upon Executive’s continued compliance
with the terms of the Agreement, including the terms in Sections 7, 8, 10, and
11. Further, as a condition to Executive’s right to receive any post-termination
payments under this Agreement, Executive (or his/her estate where applicable)
must execute and deliver to the Company a waiver and release, in a form created
by or otherwise acceptable to the Company, of all claims he/she has, or may
have, known or unknown, against the Company, any affiliated or parent companies,
and their respective officers, employees, owners, directors, affiliates,
representatives, shareholders, investors, and agents, which arise under or
relate to this Agreement, or his/her employment with the Company or separation
therefrom and any other matter which arises on or before the date of Executive’s
signature on such waiver and release. Any claims which arise after the date the
waiver/release is signed or which are non-waivable as a matter of law, and any
indemnity obligations, will not be included in this waiver/release. This
waiver/release shall be executed within 60 days following Executive’s
termination date and shall specify all amounts to be paid to Executive under
this Agreement. Should the Company not pay all amounts specified in the release
agreement, then the waiver and release by Executive shall be null and void.
Executive shall forfeit all of his/her rights to any payments under this
Agreement if the waiver/release is not executed within 60 days of the date of
termination. To the extent that any amounts payable under this Agreement
constitute nonqualified deferred compensation under Section 409A of the Code and
such payments cannot be made until the date a release is signed under this
Section 6(c), then notwithstanding any provision contained in this Agreement,
payment of such amounts shall not be made or commence until the seventieth
(70th) day following such termination of employment. Any payments that are
suspended during the seventy (70) day period shall be paid on the date the first
regular payroll is made immediately following the end of such period.

 

Page | 9



--------------------------------------------------------------------------------

7.    CONFIDENTIAL INFORMATION.

(a)    Confidential Information. The Company agrees to provide Executive with
the Company’s Confidential Information and the Executive acknowledges that the
Executive will receive the Company’s Confidential Information as an executive.
Confidential Information includes the Company and its affiliates’ trade secrets,
financial information, operational information, processes, inventions,
protocols, designs, methods, systems, business strategies, business plans,
information regarding the services and products provided by the Company,
marketing plans and strategies, production procedures, customer information,
customer contacts and contracts, customer purchasing histories, databases,
specifications, vendor information, and employee information. The Confidential
Information constitutes a valuable business asset of the Company and the
Executive acknowledges that protection of the Confidential Information against
unauthorized disclosure and use is of critical importance to the Company and its
affiliates. Confidential Information does not include information that is
(i) already properly in the public domain or enters the public domain with the
express consent of the Company or its affiliates through no fault or action of
the Executive or (ii) is disclosed to the Executive by a third party under no
obligation of confidentiality to the Company.

(b)    Non-Disclosure. The Executive confirms that all Confidential Information
(including information contained in documents kept or made by the Executive
during the Executive’s employment) is the exclusive property of the Company and
its affiliates. The Executive agrees that Executive will not, directly or
indirectly, at any time, whether during or after the Employment Period, use or
disclose the Confidential Information except as is necessary to perform the
Executive’s job duties for the Company. Likewise, the Executive will not use or
disclose the Confidential Information to the detriment of the Company or its
affiliates or to benefit the Executive or any other person or entity.

(c)    Return of Confidential Information. Immediately upon termination of the
Executive’s employment with the Company and at any time during the Employment
Period at the Company’s request, the Executive will return to the Company all
Confidential Information in the Executive’s possession, custody, or control and
will take any steps required by the Company to delete any Confidential
Information in the Executive’s possession in electronic format.

(d)    Trade Secrets. Any trade secrets of the Company and its affiliates will
be entitled to all of the protections and benefits under applicable laws. If any
item that the Company or its affiliates deems to be a trade secret is found by a
court or arbitrator of competent jurisdiction not to be a trade secret, such
information will, nevertheless, be considered Confidential Information for
purposes of this Agreement. The Executive waives any requirement that the
Company or any affiliates submit proof of the economic value of any trade
secrets or Confidential Information or post bond or other security in any
matters related to such trade secrets or Confidential Information.

(e)    Protected Activity. Despite the confidentiality obligations specified
above, Executive understands that neither this Agreement nor any other agreement
or policy of the Company restricts or prohibits Executive from making the
following disclosures: (a) disclosures of any information to or any complaint
regarding suspected unlawful activity regarding any law, regulation, or program
administered by the Securities and Exchange Commission (“SEC”), including the
recovery of any amounts under any SEC programs, or (b) any disclosures made as
part of any whistleblower or similar protected activity involving the reporting
of suspected unlawful behavior. Executive understands that he/she is not
required to notify the Company regarding any of these allowed reports or
disclosures.

 

Page | 10



--------------------------------------------------------------------------------

8.    INTELLECTUAL PROPERTY.

(a)    The Executive hereby assigns, transfers, and coveys to the Company:

(i)    all right, title, and interest in and to all ideas, inventions, designs,
formulas, trade secrets, compositions, improvements, discoveries, techniques,
processes, or other inventions, whether or not patentable, (a) the Executive
conceives or develops, alone or with others, during the Executive’s employment
with the Company and (b) resulting from or suggested by the Executive’s work for
the Company or its affiliates, using the Company or its affiliates’ time,
materials, or facilities, or in any way relating to any business the Company and
its affiliates are engaged in or plan to engage in, as well as all patent
applications and patents arising out of the foregoing (“Inventions”);

(ii)    all right, title, and interest in and to all original works of
authorship fixed in any tangible medium of expression, now known or later
developed, from which they can be perceived, reproduced, or otherwise
communicated, either directly or with the aid of a machine or device, including
without limitation software and computer programs, authored, created and/or
developed by the Executive, alone or with others, in any formats or media now
known or hereafter invented (“Works”), including without limitation all
copyrights and moral rights in and to the Works and including the right to
prepare, license, or authorize derivative works or other versions of the Works,
provided (a) the Executive authors and/or creates the Work during the
Executive’s employment with the Company and (b) the Work resulted from or was
suggested by the Executive’s work for the Company or its affiliates, was created
on the Company’s time or using materials or facilities of the Company or its
affiliates, or is in any way relating to any business the Company or its
affiliates are engaged in or plan to engage in, as well as all copyright
applications and registrations arising out of the Works; and

(iii)    all past, present, and future claims, demands, and causes of action
arising out of, based on, and/or connected with the Inventions and/or Works,
including but to limited to the right to all remedies and damages recoverable
thereby, foregoing items (i) through (iii) collectively referred to as the
“Intellectual Property.”

(b)    For the avoidance of doubt, title and ownership to all Intellectual
Property shall automatically become the exclusive property of the Company
immediately when the Executive conceives of, authors, or develops the
Intellectual Property, and the Executive shall not retain any right, title, or
interest in or to the Intellectual Property.

(c)    Reasonably promptly upon conception or authorship of any Intellectual
Property, the Executive shall disclose the Intellectual Property to the Company
in as much detail as the Executive possesses. The Executive agrees to execute
additional documents that further memorialize the assignment, transfer, and
conveyance of the Intellectual Property to the Company and/or needed to assist
the Company in the prosecution of any patent or copyright applications arising
out of the Intellectual Property, including but not limited to declarations and
short form assignments.

 

Page | 11



--------------------------------------------------------------------------------

9.    SUCCESSORS.

(a)    This Agreement is personal to the Executive and shall not be assignable
by the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

10.    POST EMPLOYMENT NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS.

(a)    In exchange for the Company’s agreement to provide Confidential
Information and business goodwill to the Executive, in addition to other
consideration provided herein (including potential equity interests related to
the Executive’s employment with the Company), and to protect the Company’s
Confidential Information, business goodwill, and customer and employee
relationships, the Company, NOW and Executive agree to the non-competition and
non-solicitation provisions of this Section 10. Executive acknowledges and
agrees that as the Company’s Chief Financial Officer, he will be given greater
access to Confidential Information than he previously had as the Company’s Chief
Accounting Officer. Thus, there is a high risk and opportunity for any person
given such responsibility and Confidential Information to misappropriate the
relationship and goodwill existing between Company and Company’s current and
prospective customers and its employers. Employee therefore acknowledges and
agrees that it is of great competitive importance and value for Company to take
steps to protect itself against improper, use, disclosure, and misappropriation
which is likely to result in unlawful competitive activity. Executive agrees
that during the period of Executive’s non-competition and non-solicitation
obligations hereunder, Executive will not, directly or indirectly for Executive
or for others, in any geographic area or market where the Executive worked
during the Executive’s employment with the Company, had oversight or management
responsibilities during the Executive’s employment, or had Confidential
Information regarding the Company or its affiliates’ business:

(i)    engage in any business competitive with any line of business conducted by
the Company, NOW, or any of their subsidiaries or affiliates, in any capacity,
including as an employee, contractor, agent, consultant, or otherwise;

(ii)    render advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, in any business
competitive with any line of business conducted by the Company, NOW, or any of
their subsidiaries or affiliates;

 

Page | 12



--------------------------------------------------------------------------------

(iii)    induce any employee, officer or manager of the Company, NOW, or any of
their subsidiaries or affiliates to terminate his or her employment with the
Company, NOW, or any of their subsidiaries or affiliates, or hire or assist in
the hiring of any such employee, officer or manager by person, association, or
entity not affiliated with the Company, NOW, or any of their subsidiaries or
affiliates; or

(iv)    induce, solicit, or do business with any actual or prospective clients,
customers, suppliers, or vendors of the Company or its affiliates that the
Executive had contact with, learned of, or obtained Confidential Information
regarding during the Executive’s employment; or

(v)    induce any actual or prospective clients, customers, suppliers, or
vendors of the Company or its affiliates that the Executive had contact with,
learned of, or obtained Confidential Information regarding during the
Executive’s employment to reduce, limit, or terminate their business
relationship with the Company or its affiliates.

These non-competition and non-solicitation obligations shall apply during
Executive’s employment and for a period ending on the first (1st) anniversary
date of the Date of Termination. If the Executive breaches the non-competition
or non-solicitation provisions in this Agreement, the time period of the
restrictions will be extended by the amount of time that the Executive breached
the Agreement to provide the Company with the full benefit of the time periods
contained herein. If the Company, NOW, or any of their subsidiaries or
affiliates abandons a particular aspect of its business, that is, ceases such
aspect of its business with the intention to permanently refrain from such
aspect of its business, then this post-employment non-competition covenant shall
not apply to such former aspect of that business.

(b)    Executive understands that the foregoing restrictions may limit his
ability to engage in certain businesses anywhere in the world during the period
provided for above, but acknowledges that Executive will receive sufficiently
high remuneration and other benefits under this Agreement to justify such
restriction and that such a restriction is reasonable and necessary in order to
protect the Confidential Information, trade secrets, and business goodwill of
the Company, NOW and their affiliates. The Executive further acknowledges that
the scope, time period, and geographic territory of the restrictions are
necessary in light of the Executive’s position with the Company and the
Confidential Information that the Executive will receive. Executive acknowledges
that money damages would not be sufficient remedy for any breach of this
Section 10 by Executive, that measuring economic losses as a result of a breach
of these covenants will be difficult, and that any breach will cause immediate
and irreparable harm, and as a result, the Company, NOW, or any of their
subsidiaries or affiliates shall be entitled to specific performance and
injunctive relief as remedies for such breach or any threatened breach after
notification by the Company of any breach and Executive’s failure to promptly
cure same. Such remedies shall not be deemed the exclusive remedies for a breach
of this Section 10, but shall be in addition to all remedies available at law or
in equity to the Company, NOW, or any of their subsidiaries or affiliates,
including, without limitation, the recovery of damages from Executive and his
agents involved in such breach. The Company will also be entitled to recover any
payments made to the Executive after the Termination Date from the Executive in
the event of a breach, in addition to all other remedies available at law or in
equity. The Executive further agrees that these restrictions will not prohibit
the Executive from obtaining sufficient employment that will not violate this
Agreement.

 

Page | 13



--------------------------------------------------------------------------------

(c)    The Executive, the Company and NOW each expressly acknowledge and agree
that the restrictions contained in this Agreement, including this Section 10,
are deemed by each to be reasonable and necessary to protect the business
interests, goodwill and confidential information or trade secrets of NOW and the
Company and their subsidiaries and affiliates. However, in the event that any of
the restrictions contained in this Agreement, and specifically this Section 10,
are found by a court of competent jurisdiction to be unreasonable, or overly
broad as to scope, geographic area, or time, or otherwise unenforceable, it is
the parties express intention for the restrictions herein set forth to be
modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.

11.    ADDITIONAL ONGOING OBLIGATIONS.

(a)    Cooperation. The Executive agrees that during and after the Employment
Period, the Executive will cooperate with the Company and its affiliates upon
reasonable request in any and all matters, investigations, or lawsuits relating
to the Company that the Executive may have knowledge of as a result of his
employment with the Company. The Executive agrees (i) to meet with the Company’s
representatives or counsel at mutually convenient times and places with respect
to any items within the scope of this provision, (ii) to appear at depositions,
hearings, and trials as requested by the Company or required by the legal
process, (iii) to provide truthful, accurate, and complete testimony regarding
the facts known to the Executive, and (iv) to provide the Company with notice of
contact by any adverse party or adverse party’s representative. The Company
agrees to reimburse the Executive for reasonable, out-of-pocket expenses
incurred in connection with such cooperation.

(b)    Non-disparagement. The Executive agrees that during and after the
Employment Period, the Executive will not publicly disparage, either orally or
in writing, the Company or its affiliates or their businesses, operations,
products, services, or employees. This provision is not intended to and does not
prohibit the Executive from (i) making truthful statements to the Company and
its affiliates in connection with performing his job duties for the Company or
(ii) engaging in protected concerted activities with other employees to improve
or discuss conditions of employment, such as wages, working conditions, and
benefits.

12.    EXIT OBLIGATIONS.

In connection with the termination of Executive’s employment for any reason, the
Executive agrees to fully cooperate with the Company and its affiliates
regarding (a) the return of all property, computers, keys, access cards,
documents, and data belonging to the Company or its affiliates, (b) providing
all passwords and access codes regarding any accounts or data relating to the
Company or its affiliates, and (c) assisting with locating any documents or data
needed by the Company to assist with the transition of the Executive’s job
duties to another individual.

13.    ARBITRATION.

(a)    In the event of any dispute of any kind or type between the Executive and
the Company and/or its affiliates arising out of the employment relationship or
relating to this Agreement, the Executive’s employment with the Company, or
termination of employment with the Company (collectively, the “Arbitrable
Claims”), the Parties must submit the dispute to binding arbitration instead of
initiating a court proceeding.

 

Page | 14



--------------------------------------------------------------------------------

(b)    The Parties intend for this Arbitration provision to be enforced to the
fullest extent allowed by law, but acknowledge that Arbitrable Claims do not
include claims for worker’s compensation, unemployment benefits, or employee
benefits covered by the Employee Retirement Income Security Act of 1974. Any
other claims arising out of any express or implied contract, tort or negligence
claims, or any claims based on federal, state, or any other regulation, are
included in the Arbitrable Claims.

(c)    Any dispute involving Arbitrable Claims shall be resolved in arbitration
by a single arbitrator with at least ten (10) years of experience. Any
arbitration pursuant to this Arbitration provision will be conducted in
accordance with the Arbitration Rules for the American Arbitration Association
(the “AAA”) then in effect. The arbitrator shall be selected by mutual agreement
of the Parties within thirty (30) days after the notice initiating arbitration
has been received. If the Parties cannot agree on an arbitrator, then the
Parties shall notify the AAA and request selection of an arbitrator in
accordance with the AAA Rules. The arbitration will be held in Houston, Texas
and all Parties agree to submit to arbitration in Houston, Texas (and waive any
right to object to the location of the arbitration). The arbitrator may grant
any relief, legal or equitable, interim or final, which could be granted by a
court of competent jurisdiction. To the extent permitted by law, the Executive
and the Company will split the arbitrator’s fees and any other fees or costs
unique to arbitration equally (excluding attorneys’ fees). The arbitrator shall
issue a written decision within thirty (30) days after the close of the
arbitration hearing. The arbitrator’s decision shall be final and binding on the
parties. The arbitrator’s award may be entered as a judgment in a state or
federal court in Harris County, Texas.

(d)    THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN
REGARD TO ANY ARBITRABLE CLAIMS IN THE EVENT THE COMPANY DECIDES TO PURSUE
ARBITRATION REGARDING ANY ARBITRABLE CLAIMS.

(e)    This Arbitration provision does not limit or affect the right of the
Company to seek a temporary restraining order, injunction, or other equitable
relief from a court of law as a result of the Executive’s breach or threatened
breach of this Agreement before initiating arbitration.

14.    MISCELLANEOUS.

(a)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:    If to NOW and/or the Company: Mark Johnson    NOW Inc.
[Address Intentionally Omitted]    7402 North Eldridge Parkway    Houston, Texas
77041    Attn: Chief Executive Officer    With a copy to:   

NOW Inc.

7402 North Eldridge Parkway

   Houston, Texas 77041    Attn: General Counsel

 

Page | 15



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

(d)    The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e)    The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 3(c)(i)-(vi) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

(f)     The Executive represents and warrants that Executive is free of any
contractual obligations that would prevent the Executive from entering into this
Agreement, including any agreements with any former employers.

(g)    The Parties warrant that no representations have been made other than
those contained in the written provisions of this Agreement, and that they do
not rely on any representations not stated in this Agreement. The Parties
further warrant that they or their undersigned representatives are legally
competent and fully authorized to execute and deliver this Agreement.

(h)    This Agreement constitutes the final and entire agreement and
understanding between the Parties concerning the subject matter of this
Agreement. This Agreement supersedes and replaces all prior agreements and
understandings, and any prior drafts or communications regarding this Agreement,
whether written or oral, between the Parties concerning the subject matter of
this Agreement. No alleged representation, warranty, promise, inducement, or
statement of intention not expressly set forth in this Agreement is binding on
any Party to this Agreement.

(i)    The Executive expressly confirms and agrees that the Executive’s
obligations to the Company and its affiliates in Sections 7, 8, 10, 11, and 13
herein remain in full force and effect after termination of the Employment
Period for any reason.

(j)    This Agreement is intended to meet the requirements of Section 409A of
the Code and shall be administered in a manner that is intended to meet those
requirements and shall be construed and interpreted in accordance with such
intent. To the extent that a payment, or the settlement or

 

Page | 16



--------------------------------------------------------------------------------

deferral thereof, is subject to Section 409A of the Code, except as the Board of
Directors and Executive otherwise determine in writing, the payment shall be
paid, settled or deferred in a manner that will meet the requirements of
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, such that the payment, settlement or deferral shall not be
subject to the additional tax or interest applicable under Section 409A of the
Code. Any provision of this Agreement that would cause the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code shall be amended
(in a manner that as closely as practicable achieves the original intent of this
Agreement) to comply with Section 409A of the Code on a timely basis, which may
be made on a retroactive basis, if permitted under the regulations and other
guidance issued under Section 409A of the Code. In the event additional
regulations or other guidance is issued under Section 409A of the Code or a
court of competent jurisdiction provides additional authority concerning the
application of Section 409A with respect to the payments described hereunder,
then the provisions regarding such payments shall be amended to permit such
payments to be made at the earliest time allowed under such additional
regulations, guidance or authority that is practicable and achieves the original
intent of this Agreement. For purposes of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(including without limitation Treasury Regulations Section 1.409A-2(b)(2)(iii)),
all payments made under this Agreement (whether severance payments or otherwise)
will be treated as a right to receive a series of separate payments and,
accordingly, each installment payment under this Agreement will at all times be
considered a separate and distinct payment. To the extent that any
post-termination continuation of health or medical coverage pursuant to this
Agreement would violate the Patient Protection and Affordable Care Act of 2010
(“PPACA”) and related regulations and guidance promulgated thereunder, the
Company may reform this Agreement in such manner as is reasonably necessary to
provide the Employee with the intended benefit hereunder in a manner that
complies with the PPACA; provided, however, that such reformation shall not
result in a violation of Section 409A of the Code.

(k)    The Executive further acknowledges that the Executive has had sufficient
time to consider and sign this Agreement, that he has had the opportunity to
consult with counsel of his choosing regarding the terms of this Agreement, that
he understand the terms of this Agreement, and that the Executive is signing
this Agreement knowingly and voluntarily.

[SIGNATURE PAGE TO FOLLOW]

 

Page | 17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from NOW’s Board of Directors, each of NOW and the
Company has caused these presents to be executed in its name on its behalf, all
as of the day and year first above written.

DNOW L.P.

by its general partner

Wilson International Inc.

 

By:  

    /s/ Raymond W. Chang

      Name:   Raymond W. Chang       Title:   Vice President NOW Inc. By:  

    /s/ Raymond W. Chang

      Name:   Raymond W. Chang       Title:   Vice President

 

Executive

    /s/ Mark Johnson

Name:   Mark Johnson

 

Page | 18